DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

4.	Claims 1-4, 6, 8, 11-16, and 18-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Hein et al. (US Publication 2021/0012543, hereinafter Hein).  
Regarding claim 1, Hein discloses a method, comprising: 
receiving a neural network trained to satisfy a loss function using a first set of hyperparameters and a first training dataset, wherein the trained neural network generates output data including visual artifacts (Hein, para’s 0038-0039, FIG. 1 shows a flow diagram for a method 100 that uses a first deep learning (DL) network to monitor the acquisition of projection data from images “first training dataset” for artifacts; para’s 0107 and 0112, each learning network has weight input; para. 0072, multiple steps in methods 100 and 200 can be performed using DL networks. In each of these cases, the DL networks can be trained using an appropriate set of training data. The DL network is trained by iterative adjusting weighting coefficients of the network to minimize the loss function; the loss function represents respective hyperparameters determined by applying test dataset on respective learning network);
receiving a second training dataset; receiving a second set of hyperparameters, wherein a second learning parameter  specified in the second set of hyperparameters limits adjustments of one or more weights used by the neural network compared with a corresponding first learning parameter in the first set of hyperparameters; and applying the second training dataset to the neural network according to the second set of hyperparameters while adjusting the one or more weights used by the neural network to process the second training dataset to produce a first microtrained neural network (Hein, para’s 0072, 0103 and 0106-0109, multiple steps in methods 100 and 200 can be performed using DL networks. In each of these cases, the DL networks can be trained using an appropriate set of training data “second training dataset”. In each case, the training data is selected to have input data paired with target data. Each of the DL networks is trained by applying pieces of the input image data to the respective DL network to generate an output, and then using a loss function to compare the output from the DL network to the corresponding target data. The DL network “microtrained neural network” is trained by iterative adjusting weighting and coefficients “second learning parameter” of the network to minimize the loss function “second hyperparameters”).

Regarding claim 2, Hein discloses the method of claim 1, wherein the first learning parameter comprises a first learning rate, and the second learning parameter comprises a second learning rate that is less than the first learning rate (Hein, para’s 0103 and 0106-0109, backpropagation can be used for training neural networks and is used in conjunction with gradient descent optimization methods. During a forward pass, the algorithm computes the network's predictions based on the current parameters. These predictions are then input into the loss function, by which they are compared to the corresponding ground truth labels (i.e., labeled data). During the backward pass, the model computes the gradient of the loss function with respect to the current parameters, after which the parameters are updated by taking a step size of a predefined size in the direction of minimized loss (e.g., in accelerated methods, such that the Nesterov momentum method and various adaptive methods, the step size can be selected to more quickly converge to optimize the loss function. Compared to a normal weight applied in the first network, adjustment of weight and coefficients results in a lower learning rate).

Regarding claim 3, Hein discloses the method of claim 2, wherein the second learning rate is at least ten times lower than the first learning rate (Hein, para’s 0103 and 0106-0109, a learning rate of at least ten times lower than the first learning rate is a variation of low learning rate in the accelerated method as described above).

Regarding claim 4, Hein discloses the method of claim 1, further comprising determining that a completion requirement has been satisfied (Hein, para. 0109, in operation 485 of process 435, predefined stopping criteria are used to determine whether the training of the network is complete. For example, the predefined stopping criteria can evaluate whether the new error and/or the total number of iterations performed exceed predefined values. For example, the stopping criteria can be satisfied if either the new error falls below a predefined threshold or if a maximum number of iterations are reached). 

Regarding claim 6, Hein discloses the method of claim 1, further comprising generating and displaying a test image from a corresponding training image within the second training dataset using the first microtrained neural network, wherein the visual artifacts are reduced within the test image relative to a second test image generated by the neural network for the corresponding training image (Hein, para. 0052, method 200 can proceed directly from generating the output image 272 to step 284 in which the output image 272 is stored or displayed, see para. 0126; further  process 250 can be omitted, and the artifact detection and correction and display is performed only in the sinogram domain).

Regarding claim 8, Hein discloses the method of claim 1, wherein the visual artifacts include rendering noise artifacts (Hein, para. 0035, noise artifacts).

Regarding claim 11, Hein discloses the method of claim 1, wherein the first set of hyperparameters includes a first training iteration count and the second set of hyperparameters comprises a second training iteration count that is less than the first training iteration count (Hein, fig’s 2 and 4, 0069 In step 266, if the artifact is determined to be correctable at step 260, image-domain artifact correction is applied to the image. This artifact correction can be applied to the image when the sinogram acquisition is complete, or can be applied to an image reconstructed from the sinogram so far. The image-domain artifact correction can be performed by applying one or more image-domain artifact-correction CNNs to the image that has been determined to be affected by correctable artifacts. Considering the iterative adjusting weighting coefficients of the network to minimize the loss function (see para.0072), the number of iteration performed in the image-domain artifact correction (see fig. 4) is much less than the iteration count performed in the sinogram image correction).

Regarding claim 12, Hein discloses the method of claim 11, wherein the second training iteration count is at least one thousand times smaller than the first training iteration count (Hein, para’s 0103 and 0106-0109, backpropagation can be used for training neural networks and is used in conjunction with gradient descent optimization methods. During a forward pass, the algorithm computes the network's predictions based on the current parameters. These predictions are then input into the loss function, by which they are compared to the corresponding ground truth labels (i.e., labeled data). During the backward pass, the model computes the gradient of the loss function with respect to the current parameters, after which the parameters are updated by taking a step size of a predefined size in the direction of minimized loss (e.g., in accelerated methods, such that the Nesterov momentum method and various adaptive methods, the step size can be selected to more quickly converge to optimize the loss function. In addition see para. 0109, in operation 485 of process 435, predefined stopping criteria are used to determine whether the training of the network is complete. For example, the predefined stopping criteria can evaluate whether the new error and/or the total number of iterations performed exceed predefined values. For example, the stopping criteria can be satisfied if either the new error falls below a predefined threshold or if a maximum number of iterations are reached. Therefore, a second training iteration count being at least a thousand times smaller than the first learning training iteration count is a variation of expected lower iteration count when using the accelerated method and setting predefined iteration count value as described above). 

Regarding claims 13-16, and 18-20, these claims comprise limitations substantially the same as claims 1-3, 8, and 11; therefore, they are rejected for the same rationale. Hein further disclose parallel processing unit, memory circuit with stored-in instructions, and non-transitory computer-readable media (see Hein, para’s 0127-0135 and fig. 7).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 1, 13, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mnih et al. (US Publication 2015/0100530, hereinafter Mnih) in view of Hein et al. (US Publication 2021/0012543, hereinafter Hein). 
Regarding claim 1, Mnih discloses a method, comprising: 
receiving a neural network trained to satisfy a loss function using a first set of hyperparameters and a first training dataset (Mnih, fig. para’s 0011-0013, a neural network can be updated based on its own predictions; the first neural network generates a target action-value parameter using training data  “first training dataset” such as image data or sound data  for the state data; para’s 0053-0054, optimizing the loss function);  
receiving a second training dataset; receiving a second set of hyperparameters, wherein a second learning parameter  specified in the second set of hyperparameters limits adjustments of one or more weights used by the neural network compared with a corresponding first learning parameter in the first set of hyperparameters; and applying the second training dataset to the neural network according to the second set of hyperparameters while adjusting the one or more weights used by the neural network to process the second training dataset to produce a first microtrained neural network (Mnih, para’s 0011-0013, the second neural network is updated/trained based on the target generated by the first neural network; this second neural network is effectively continuously updated with a low (constant) computational cost per iteration, for example employing a stochastic gradient update. The first neural network can be an instance of the second neural network, a first instance being used to generate the target values for updating the second; para. 0063, The target Q-value (y.sub.j) is used to train the second neural network (neural network 1), to update the Q.sup.1-values. The training may be implemented using stochastic gradient descent, for example using back-propagation, optionally employing an adjustable or adaptive learning rate to decrease the step size over time (that is, the step size used to adjust the weights). Optionally, as the skilled person will appreciate, the gradients may be accumulated over a plurality of transitions drawn from the stored experience data, in a minibatch approach. The skilled person will recognize that, rather than a neural network being trained on its own output, the output of the first neural network is used to train the second neural network;  these techniques lead to faster training; para. 0019, the size of step adjusting the weights may be varied based on the history of calculated adjustments for faster convergence; therefore, the second neural network is trained by incrementally updating its weights rather than by resetting the network with each new observation. The skilled person will appreciate that the updating may be performed once with each action or less frequently; optionally a minibatch from the experienced data store may be employed to calculate a gradient for updating the weights).
Mnih does not explicitly disclose but Hein discloses wherein the trained neural network generates output data including visual artifact (Hein, para’s 0038-0039, FIG. 1 shows a flow diagram for a method 100 that uses a first deep learning (DL) network to monitor the acquisition of projection data from images “first training dataset” for artifacts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hein’s features into Mnih’s invention for enhancing user’s playback experience by training neural network to identify and correct visual artifact in image content.

Regarding claims 13 and 18, these claims comprise limitations substantially the same as claim 1; therefore, they are rejected for the same rationale. Mhin-Hein further disclose parallel processing unit, memory circuit with stored-in instructions, and non-transitory computer-readable media (see Mhin, fig. 5b, Hein, para’s 0127-0135, fig. 7). 

7.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hein, as applied to claim 4 above, in view of S. Deepthi et al. (US Patent 11,100,611 - hereinafter SDeepthi). 
Regarding claim 5, Hein discloses the method of claim 4.
Hein does not explicitly disclose but SDeepthi discloses wherein determining comprises receiving an input indication from a user interface (SDeepthi, col. 4, lines 36-39, claims 1 and 7, fig. FIG. 13 shows an example graphical user interface for receiving user input as selected controlling threshold for the learning network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SDeepthi’s features into Hein’s invention for optimizing the learning process by allowing user to set controlling threshold that minimizes the loss function of the learning network.

8.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hein, as applied to claim 1 above, in view of Lung et al. (US Publication 2021/0174473, hereinafter Lung). 
Regarding claim 7, Hein discloses the method of claim 1.
Hein does not explicitly disclose but Lung discloses wherein the visual artifacts include geometric aliasing artifacts (Lung, para’s 0021-0023, low-resolution images can have distortion artifacts or jagged edges known as aliasing; a train a neural network (NN) can enhance resolution of the another frame and remove the aliasing artifacts of the another frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lung’s features into Hein’s invention for maximizing the learning process by allowing the learning network to handle a wide range of visual artifacts. 

9.	Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hein, as applied to claim 1 above, in view of Ozcan et al. (US Publication 2022/0012850, hereinafter Ozcan). 
Regarding claim 9, Hein discloses the method of claim 1.
Hein does not explicitly disclose but Ozcan discloses wherein the visual artifacts include lighting effect artifacts (Ozcan, para. 0009, interferometric artifacts that is resulted from using a light source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ozcan’s features into Hein’s invention for maximizing the learning process by allowing the learning network to handle a wide range of visual artifacts. 

10.	Claims 10 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hein, as applied to claims 1 and 13 above, in view of Madabhushi et al. (US Publication 2021/0158524, hereinafter Madabhushi). 
Regarding claim 10, Hein discloses the method of claim 1.
Hein does not explicitly disclose but Madabhushi discloses wherein the neural network implements a U-Net architecture with a first set of activation function weights and the first microtrained neural network implements a corresponding U-Net architecture with a second, different set of activation function weights (Madabhushi, para. 0085, a standard U-Net architecture with slightly tweaked parameters was implemented in PyTorch framework for training a deep learning network; para. 0046, U-Net takes spatial context of pixels into consideration as opposed to naïve pixel level DL classifiers; para. 0105, class weights were introduced when calculating cross-entropy loss, where a slightly higher weight was assigned to the positive class over the negative class (0.55:0.45), as determined based on results from the training set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ozcan’s features into Hein’s invention for optimizing the learning process by implementing a deep learning process using a refined set of parameters on test data.

Regarding claim 17, this claim comprises limitations substantially the same as claim 10; therefore, it is rejected for the same rationale.

Consideration of Reference/Prior Art
11.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484